Exhibit16.5 De Leon & Company, P.A. CERTIFIED PUBLIC ACCOUNTANTS AND CONSULTANTS th Lane Pembroke Pines, Florida 33028 (954) 445-6478 fax (954) 438-6481 CPA The CPA. Never Underestimate The Value March 16, Securities and Exchange Commission 100 F Street, N.E. Washington, DC RE:Commission File # 000-32673 Trans World Benefits International, Inc. We have read the form 8-K Amendment 2 of Trans World Benefits International, Inc. Dated December 24, 2008 to be filed on or around March 17, 2009. We agree with such filing as it regards our firm except as to item d to which we no basis to agree or disagree. Sincerely, /s/De Leon & Company, P.A. De Leon & Company, P.A. Certified Public Accountants MEMBER. FLORIDA INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS BOARD CERTIFIED IN BUSINESS APPRAISALS AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS CERTIFIED MANAGEMENT ACCOUNTANT INSTITUTE OF MANAGEMENT ACCOUNTANTS CERTIFIED IN FINANCIAL MANAGEMENT INSTITUTEOF FRAUD EXAMINERS MASTERS IN BUSINESS ADMINISTRATION
